Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Keith B. Shamberger appeals the district court’s order dismissing his pro se complaint against Defendants after a review pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Shamberger v. Wells Fargo Bank, N.A., No. 3:13-cv-00645-JAG, 2013 WL 6019248 (E.D.Va. Nov. 13, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.